Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into by and among 99
Cents Only Stores LLC, a California limited liability company (the “Company”)
and Felicia Thornton (“Executive”) this October 31, 2015.

 

NOW, THEREFORE, the Company and Executive agree as follows:

 

1.                                      Employment.

 

(a)                                 Term.  The term of Executive’s employment
under this Agreement shall commence on November 2, 2015 (the “Effective Date”)
and shall continue until terminated pursuant to Section 4 hereof (the “Term”). 
Executive’s employment with the Company is “at-will” and shall continue only so
long as mutually agreeable to Executive and the Company, subject to Section 4
hereof.

 

(b)                                 Duties and Responsibilities.  During the
Term, Executive shall serve as the full-time Chief Financial Officer of the
Company and shall have the duties and responsibilities customarily associated
with such position, and such additional duties and responsibilities as may from
time to time be assigned to her by the Chief Executive Officer of the Company
(the “CEO”).  Executive shall report directly to the CEO and shall have
oversight over the following functions:  Finance (including Treasury),
Accounting, Legal, Tax, Information Technology and Risk Management.  Unless
otherwise determined by the Board of Directors (the “Board”) of the Company’s
parent, Number Holdings, Inc. (“Parent”), Executive shall (i) devote her full
business time to the business and affairs of the Company, (ii) not engage in any
other business activities, as a director, officer, employee or consultant or in
any other capacity without Board consent, whether or not she receives
compensation therefor and (iii) observe and comply with all rules, regulations,
policies and practices of the Company.  The Board hereby consents to Executive
serving as an advisor to Ares Management LLC or its designated affiliate
(“Ares”) or as a member of the board of directors of a designated affiliate (or
both) in such capacity, and for such compensation therefor, as Ares and
Executive may agree.  Executive shall principally perform her duties at the
Company’s headquarters in Los Angeles County, California.  Notwithstanding the
foregoing, (x) subject to the prior approval of the Board (which shall not be
unreasonably withheld), Executive may serve on one public company board of
directors following the first anniversary of the Effective Date and
(y) Executive may serve on the boards of charitable, civic or religious
organizations, engage in charitable and community affairs and activities, and
manage her personal investments; provided that, in either case, such activities
do not interfere with the performance of Executive’s duties and responsibilities
hereunder.

 

2.                                      Compensation.

 

(a)                                 Base Salary.  So long as she remains
employed by the Company, during the Term Executive shall be paid a base salary
(“Base Salary”), which initially shall be at the annual rate of $650,000,
payable in installments, at least monthly, consistent with the Company’s regular
payroll practices.

 

--------------------------------------------------------------------------------


 

(b)                                 Annual Incentive Bonus.

 

(i)                                     Beginning with fiscal year 2017,
Executive shall be eligible to earn an annual cash incentive bonus (“Annual
Bonus”) for each fiscal year of the Company under a bonus plan approved by the
Board or an authorized committee thereof.  Executive’s target Annual Bonus shall
be 75% of the Base Salary in effect at the end of such fiscal year.  Executive’s
maximum Annual Bonus shall be 150% of the Base Salary in effect at the end of
such fiscal year. The actual level of payment will be contingent upon achieving
applicable performance goals as determined by the Board or an authorized
committee thereof.

 

(ii)                                  Except as provided in Section 4 hereof, no
Bonus shall be earned until the date that such Bonus is paid, and Executive must
be an employee on such date to earn any such Bonus.  Each Bonus shall be paid at
the same time as annual bonuses are paid to other senior executives following
the end of the fiscal year relating to such Bonus and in the calendar year in
which such fiscal year relating to such Bonus ends (but no later than October 31
of such calendar year).  Payment of each such Bonus will be based on the
evaluation of the level of achievement of performance goals by the Board, or an
authorized committee thereof, in its reasonable discretion.

 

(c)                                  Signing Bonus.  The Company shall pay to
Executive a cash bonus of $500,000 (the “Cash Signing Bonus”) within seven days
following the Effective Date.  If Executive’s employment is terminated by the
Company for Cause or by Executive without Good Reason and not due to Executive’s
Disability (as each such capitalized term is defined below) on or prior to the
second anniversary of the Effective Date, then not later than the 60th day
following the date of termination of Executive’s employment, Executive shall
repay to the Company (i) the Cash Signing Bonus, minus (ii) an amount equal to
the difference between (A) all federal and state income, FICA and California
state employment taxes actually paid by Executive with respect to the Cash
Signing Bonus and (B) Executive’s good faith estimate of the reduction in her
federal and state income taxes for the year of repayment (determined as if such
repayment is deductible in full and computed at the highest marginal aggregate
federal and state income tax rate applicable to Executive in such year of
repayment) attributable to all deductions available to Executive by reason of
such repayment. In addition, if, after the repayment to the Company of any
amount pursuant to clause (ii) above, Executive becomes entitled to receive any
refund from a taxing authority with respect to such repayment in excess of the
amount described in clause (ii) above, Executive shall pay to the Company the
amount of such excess promptly (but in no event later than 10 business days)
following receipt thereof. If, after expiration of such 10-day period, the
Company incurs any costs or expenses, including attorneys’ fees, in collection
of any such repayment, then, in addition to all other remedies, Executive shall
reimburse the Company for all such costs and expenses.

 

(d)                                 Non-Qualified Stock Option Grant.  Subject
to the approval of the compensation committee of the Board, within two weeks
following the Effective Date, Parent and Executive will enter into a
Non-Qualified Stock Option Agreement in substantially the form attached hereto
as Exhibit A, with respect to stock options having an exercise price per share
of Class A common stock of Parent and Class B common stock of Parent, together,
of the greater of (i) $750 and (ii) the Fair Market Value (as defined in the
Number Holdings, Inc. 2012 Stock Incentive Plan) thereof.

 

2

--------------------------------------------------------------------------------


 

3.                                      Employee Benefits.

 

(a)                                 Business Expenses.  Upon timely submission
of itemized expense statements and other documentation in accordance with the
procedures specified by the Company, Executive shall be entitled to
reimbursement for actual out-of-pocket business and travel expenses duly
incurred by Executive during the Term in the course of her duties hereunder, in
accordance with the policies of the Company then in effect generally applicable
to senior executives of the Company.  The Company shall also reimburse
Executive’s reasonable professional fees incurred to negotiate and prepare this
Agreement and all other agreements related thereto, in an amount not to exceed
$23,000 in the aggregate, which expenses must be submitted no later than
February 1, 2016 and the Company shall reimburse Executive prior to March 15,
2016. In no event shall Executive be able to determine the year of payment of
such reimbursement.

 

(b)                                 Relocation.

 

(i)                                     The Company shall reimburse Executive
for reasonable out-of-pocket expenses for the transition to Los Angeles and the
transfer of household goods from Executive’s former residence in Portland,
Oregon to Executive’s residence in Los Angeles, California incurred prior to the
first anniversary of the Effective Date, up to a maximum of (i) $7,000 payable
with respect to calendar year 2015 and (ii) $93,000 payable with respect to
calendar year 2016.  Executive shall relocate her primary residence to the
greater Los Angeles, California area prior to the first anniversary of the
Effective Date.

 

(ii)                                  All expense reimbursements, including the
transfer of household goods, are subject to the Company’s and Parent’s policies
in effect from time to time.  Notwithstanding the foregoing, all expenses must
be submitted no later than 90 days from the date Executive incurs such expense
and the Company shall reimburse Executive no later than one month from the date
such expenses are submitted.  Executive must be employed by the Company on the
date of reimbursement unless Executive’s employment with the Company was
terminated by the Company without Cause or due to Executive’s death or
Disability.  In no event shall Executive be able to determine the year of
payment of any reimbursement.

 

(c)                                  Benefit Plans.  So long as she remains
employed by the Company during the Term, Executive shall be eligible to
participate in the Company’s employee benefit plans and programs (“Benefit
Plans”) as they may exist from time to time, in each case as offered by the
Company to its senior executives generally, subject to the terms and conditions
thereof.  Nothing in this Agreement shall require the Company to maintain any
Benefit Plan, or shall preclude the Company from terminating or amending any
Benefit Plan from time to time.

 

(d)                                 Vacation.  Executive shall be entitled to
five weeks of vacation time per year (pro-rated for any partial years) to be
used in accordance with the Company’s vacation policy for senior executives. 
Executive acknowledges that given her position at the Company, Executive will
remain generally available and accessible to the Company’s senior managers
through an electronic means of communication when reasonably possible.

 

3

--------------------------------------------------------------------------------


 

4.                                      Termination of Employment.  Executive’s
employment may be terminated in accordance with this Section 4.

 

(a)                                 For Cause.  The Company may terminate
Executive’s employment for “Cause” immediately upon written notice for any of
the following reasons: (i) Executive’s (A) being indicted for or charged with a
felony under United States or applicable state law or (B) conviction of, or plea
of guilty or nolo contendere to a misdemeanor where imprisonment is imposed
(other than for a traffic-related offense); (ii) perpetration by Executive of an
illegal act, or of dishonesty or fraud, that is reasonably expected to cause
material economic or material reputational injury to the Company, Parent or any
of their subsidiaries or any act of moral turpitude by Executive;
(iii) Executive’s insubordination or willful failure to perform her duties or
responsibilities for the Company, Parent or any of their subsidiaries for any
reason other than illness or incapacity; (iv) Executive’s willful misconduct or
gross negligence with regard to the Company, Parent or any of their
subsidiaries; (v) Executive’s unlawful appropriation of a material corporate
opportunity; or (vi) Executive’s material breach of agreement with the Company
or any of its affiliates, or breach (which shall be deemed “material”) of such
an agreement respecting any confidentiality or other restrictive covenant
including the Fair Competition Agreement, entered into between Executive and the
Company or any of its affiliates,.  No termination of Executive’s employment by
the Company for “Cause” under clause (iii) or (vi) above shall be effective
unless (i) the Company provides Executive (x) written notice of the
circumstances constituting “Cause” and (x) 30 days for Executive to cure such
circumstances (if curable) and (ii) such circumstances have not been cured upon
the expiration of such 30-day cure period.  No act or omission to act by
Executive shall be “willful” if conducted in good faith or with a reasonable
belief that such act or omission was in the best interests of the Company.

 

Upon termination of Executive’s employment for Cause, neither the Company, nor
any of its affiliates, shall be under any further obligation to Executive,
except the Company’s obligation to pay (A) all accrued but unpaid Base Salary to
the date of termination within 30 days following such termination, less all
applicable deductions, (B) any accrued but unused vacation, (C) any earned and
vested benefits and payments pursuant to the terms of any Benefit Plan and
(D) all unreimbursed business expenses incurred and properly submitted in
accordance with this Agreement (the payments and benefits described in
subsections (A) through (D) herein shall be referred herein as the “Accrued
Benefits”).

 

(b)                                 Without Cause; Good Reason.

 

(i)                                     The Company may terminate Executive’s
employment at any time without Cause immediately upon delivery of written
notice.

 

(ii)                                  Executive may terminate Executive’s
employment at any time for Good Reason (as defined in Section 4(b)(iv)) by
giving written notice to the Company of her good faith belief that Good Reason
exists within 60 days of the first occurrence of the circumstance(s) giving rise
to such belief, which notice shall describe such circumstance(s); provided that
(A) the Company shall have 30 days following receipt of such notice to cure such
circumstance(s), and (B) Executive terminates her employment within 15 days
following the expiration of the Company’s cure period without the Company curing
such circumstance(s).

 

4

--------------------------------------------------------------------------------


 

(iii)                               Upon termination of Executive’s employment
by the Company without Cause or by Executive for Good Reason (A) prior to the
second anniversary of the Effective Date, (x) in addition to the Accrued
Benefits, Executive shall be entitled to receive from the Company an amount
equal to one and one-half times Executive’s Base Salary, payable in equal
installments over 18 months following termination of employment in accordance
with the Company’s regular payroll schedule, and (y) an amount equal to the
Company portion of the health care premiums for Executive (including for her
spouse and eligible dependents) for 18 months following Executive’s termination
date, (B) on or after the second anniversary of the Effective Date, (x) in
addition to the Accrued Benefits, Executive shall be entitled to receive from
the Company an amount equal to Executive’s Base Salary, payable in equal
installments over 12 months following termination of employment and (y) an
amount equal to the Company portion of the health care premiums for Executive
(including for her spouse and eligible dependents) for 12 months following
Executive’s termination date, and (C) Executive will be entitled to receive any
unpaid Annual Bonus for the fiscal year completed prior to such termination of
employment based on actual performance and payable at the same time as bonuses
are paid to senior executives of the Company generally, subject to and in
accordance with Section 2(b)(ii).

 

The foregoing payments shall be contingent on (A) Executive executing and
delivering to the Company a release of claims against the Company substantially
in the form attached hereto as Exhibit B (subject to any modifications necessary
to render such release fully enforceable under applicable law, as determined by
the Company) (“Release”), and such Release becoming effective by the 60th day
following Executive’s termination of employment and (B) Executive’s continued
compliance with all post-termination restrictive covenants applicable to
Executive, including the covenants contained in the Fair Competition Agreement. 
Any amounts delayed pursuant to the foregoing sentence shall be paid with the
first such payment on the first regularly scheduled payroll date on or after the
60th day following termination of employment.  A termination of Executive’s
employment under this Section 4(b) does not include a termination of employment
by reason of Executive’s Disability (as defined below) or upon the death of
Executive.

 

(iv)                              “Good Reason” shall mean without Executive’s
consent, (A) a material reduction in Executive’s titles, duties or authorities
(including reporting responsibilities), (B) a material reduction in Base Salary
or Target Bonus (in each case, other than an across the board reduction
applicable to all senior executives of the Company), (C) any relocation of
Executive’s principal office by more than 50 miles; or (D) a material breach of
this Agreement by the Company without Executive’s written consent.

 

(c)                                  Resignation without Good Reason.  Executive
may resign her employment without Good Reason upon providing the Company 30
day’s prior written notice; provided, that the Company shall have the right to
accelerate Executive’s termination date to an earlier date than specified in
Executive’s notice.  In the event of such resignation by Executive, neither the
Company nor any of its affiliates shall be under any further obligation to
Executive, except the Company’s obligation to pay the Accrued Benefits.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Disability; Death.  The Company may
terminate Executive’s employment if Executive experiences a “Total Disability”
(or equivalent) as defined under the Company’s Long Term Disability Plan in
effect at the time of the disability (or, if no Long Term Disability Plan is in
effect at the time of the disability, if Executive becomes disabled within the
meaning of Section 409A (as defined below)) (a “Disability”).  In the event that
Executive’s employment is terminated by reason of Executive’s Disability or upon
the death of Executive, in addition to the Accrued Benefits, Executive (or
executive’s estate, as applicable) shall be entitled to receive any unpaid
Annual Bonus for the fiscal year completed prior to the year of such termination
based on actual performance, payable when bonuses are paid to executives
generally, subject to and in accordance with Section 2(b)(ii).  Neither the
Company nor any of its affiliates shall be under any further obligation to
Executive or her estate.  The foregoing payments shall be contingent on
Executive (or Executive’s estate, as applicable) executing and delivering to the
Company a Release, and such Release becoming effective by the 60th day following
Executive’s termination of employment.  Any amounts delayed pursuant to the
foregoing sentence shall be paid on the first regularly scheduled payroll date
on or after the 60th day following termination of employment.

 

(e)                                  Cooperation.  Following termination of
employment for any reason, Executive shall (i) cooperate with the Company and
its affiliates and their respective counsel, as reasonably requested by the
Company, to effect a transition of Executive’s responsibilities and to ensure
that the Company is aware of all matters being handled by Executive and
(ii) cooperate and provide assistance to the Company and its affiliates and
their respective counsel at the Company’s reasonable request in connection with
any action, suit or proceeding brought by or against the Company or any of its
affiliates (or in which any of them is or may be a party) or that relates in any
way to Executive’s employment by the Company.  The Company shall provide
reasonable notice of any need for assistance, and the Company shall use all
reasonable efforts to mitigate or avoid such assistance interfering with
Executive’s employment or business activities.  The Company shall reimburse
Executive promptly for actual out-of-pocket expenses incurred by her in
connection with assisting the Company in the manner described in the immediately
preceding sentence in accordance with the policies of the Company then in effect
generally applicable to senior executives of the Company. If Executive is
subpoenaed to give testimony (in a deposition, court proceeding or otherwise)
that in any way relates to the Company or any of its affiliates or Executive’s
employment with the Company, Executive shall give prompt notice of such request
to the Company, and shall make no disclosure until the Company has had a
reasonable opportunity to contest the right of the requesting party or entity to
such disclosure.  Upon termination for any reason, Executive shall be deemed to
have resigned from all offices and directorships then held with the Company or
any of its subsidiaries. Executive’s obligations under this Section 4(e) shall
survive the termination of Executive’s employment and the termination of this
Agreement.

 

(f)                                   Post-Term Consulting Arrangement.  If, on
or after the second anniversary of the Effective Date, Executive becomes
employed by, or enters into a self-employment relationship (including, without
limitation, as a consultant, advisor or member of a board of directors) with a
direct or indirect affiliate of the Company or Number Holdings Inc., the Company
and Executive shall enter into a mutually agreeable consulting arrangement with
a term that extends at least through the fourth anniversary of the Effective
Date (unless sooner terminated pursuant to the terms of such consulting
arrangement).

 

6

--------------------------------------------------------------------------------


 

5.                                      Other Agreements.  Executive shall
execute and deliver to the Company the Fair Competition Agreement and the
Arbitration Agreement, attached hereto as Exhibits C and D, respectively, on or
before the Effective Date; provided, any provision of the Arbitration Agreement
(Exhibit D) to the contrary notwithstanding, the Company shall pay all
arbitrator’s fees and costs incurred in connection with any such arbitration
proceeding.  Such execution and delivery is a condition to the effectiveness of
this Agreement. Executive shall at all times comply with the Fair Competition
Agreement.

 

6.                                      Withholding.  The Company may withhold
from all amounts payable to Executive hereunder all federal, state, city or
other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation and any additional
withholding to which Executive has agreed.

 

7.                                      Section 409A.  Notwithstanding anything
herein to the contrary:

 

(a)                                 The Company does not guarantee to Executive
any particular tax treatment relating to the payments and benefits under this
Agreement.  It is intended that such payments and benefits be exempt from, or
comply with, Section 409A of the Internal Revenue Code (the “Code”) and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”),
and all provisions of this Agreement shall be administered, interpreted and
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  Notwithstanding any other provision hereof, in no
event shall the Company be liable for, or be required to indemnify Executive
for, any liability of Executive for taxes or penalties under Section 409A or
otherwise.

 

(b)                                 To the extent required by Section 409A, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A.

 

(c)                                  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided, that this clause (ii) shall not be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect; and (iii) such payments shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense was incurred.

 

(d)                                 Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within ten calendar days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.  If under this Agreement, an amount is to be paid in
two or more installments, for purposes of Section 409A, each installment shall
be treated as a separate payment.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding any other provision of this
Agreement, if at the time of Executive’s termination of employment, she is a
“specified employee,” determined in accordance with Section 409A, any payments
and benefits provided under this Agreement that constitute “nonqualified
deferred compensation” subject to Section 409A that are provided to Executive on
account of her separation from service shall not be paid until the first day of
the seventh month following such date of termination, or if earlier, within 60
calendar days after Executive’s death to the personal representative of
Executive’s estate.

 

8.                                      Miscellaneous.

 

(a)                                 Governing Law.  This Agreement, and any
contest, dispute, controversy or claim arising hereunder or related hereto
(collectively, “Disputes”), shall be governed by and construed in accordance
with the laws of the State of California without regard to conflict of law
principles that would require the application of the laws of another
jurisdiction.

 

(b)                                 Assignment and Transfer.  Executive’s rights
and obligations under this Agreement shall not be transferable by assignment or
otherwise, and any purported assignment, transfer or delegation thereof shall be
void.  This Agreement shall inure to the benefit of, and be binding upon and
enforceable by, any purchaser of substantially all of the Company’s assets, any
successor to the Company or any assignee thereof.

 

(c)                                  Entire Agreement.  This Agreement contains
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof, and supersedes any prior or contemporaneous
written or oral agreements, representations and warranties between them
respecting the subject matter hereof (including the Employment Term Sheet
describing the terms of Executive’s employment).  Without limiting the
foregoing, this Agreement expressly supersedes all prior agreements (written or
oral) relating to Executive’s employment with the Company or any of its
subsidiaries.

 

(d)                                 Amendment and Waiver; Rights Cumulative. 
This Agreement may be amended, waived or discharged only by a writing signed by
Executive and by a duly authorized representative of the Company (other than
Executive).  No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance.  All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by a duly authorized representative of the Company (other
than Executive).  The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either party hereto (or
by its successor), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.

 

(e)                                  Severability.  If any term, provision,
covenant or condition of this Agreement, or the application thereof to any
person, place or circumstance, shall be held to be invalid, unenforceable or
void, the remainder of this Agreement and such term, provision, covenant or
condition as applied to other persons, places and circumstances shall remain in
full force and effect.

 

8

--------------------------------------------------------------------------------


 

(f)                                   Dispute Resolution.  Except as provided in
the Fair Competition Agreement, all Disputes shall be resolved in accordance
with the Arbitration Agreement attached hereto as Exhibit D and incorporated
herein.  This Section 8(f) shall survive the termination of Executive’s
employment and the expiration or termination of this Agreement.  Executive shall
execute and deliver to the Company a copy of such Agreement on or before the
Effective Date as a condition to the effectiveness of this Agreement.

 

(g)                                  Notices.  Any notices or other
communication required or permitted under this Agreement shall be effective only
if it is in writing and shall be deemed given when delivered personally, one day
after it is sent through a reputable overnight carrier, or three business days
after it is mailed by registered mail, return receipt requested, to the parties
at the following addresses (or at such other address as a party may specify by
notice given hereunder to the other party:

 

If to Executive:

 

At the address(es) listed in the Company’s personnel records.

 

If to the Company:

 

99 Cents Only Stores LLC
4000 Union Pacific Avenue
Commerce, CA 90023
Telephone: (323) 980-8145
Facsimile: (323) 307-9611
Attention: General Counsel

 

with copies to:

 

Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Telephone: (310) 201-4100
Facsimile: (310) 201-4170
Attention: Adam Stein

 

and

 

Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067
Telephone: (310) 284-4582

Facsimile: (310) 557-2193 
Attention: Michael A. Woronoff, Esq.

 

9

--------------------------------------------------------------------------------


 

(h)                                 Further Assurances.  Executive shall, upon
the Company’s reasonable request, execute such further documents and take such
other actions as may be permitted or reasonably required by law to implement the
purposes, objectives, terms, and provisions of this Agreement.

 

(i)                                     Interpretation.  The headings and
captions of this Agreement are provided for convenience only and are intended to
have no effect in construing or interpreting this Agreement.  The language in
all parts of this Agreement shall be in all cases construed according to its
fair meaning and not strictly for or against the Company or Executive.  As used
herein:  (i)  reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (ii) reference to any law, rule or
regulation means such law, rule or regulation as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law, rule or regulation means that provision
of such law, rule or regulation from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision; (iii) “hereunder,” “hereof,” “hereto,” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular article, section or other provision hereof;
(iv) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term; (v) “or”
is used in the inclusive sense of “and/or”; and (vi) references to documents,
instruments or agreements shall be deemed to refer as well to all addenda,
exhibits, schedules or amendments thereto.

 

(j)                                    Acknowledgement.  Executive understands
the terms and conditions set forth in this Agreement and acknowledges having had
adequate time to consider whether to agree to the terms and conditions and to
consult a lawyer or other advisor of Executive’s choice.

 

(k)                                 Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall be considered to have the
force and effect of an original.

 

(l)                                     Each Party the Drafter.  Executive
understands the terms and conditions set forth in this Agreement and
acknowledges having had adequate time to consider whether to agree to the terms
and conditions and to consult a lawyer or other advisor of Executive’s choice. 
This Agreement and the provisions contained herein shall not be construed or
interpreted for or against any party to this Agreement because that party
drafted or caused that party’s legal representative to draft any of its
provisions.

 

(m)                             Time of Essence.  Time is and shall be of the
essence in connection with this Agreement and the terms and conditions contained
herein.

 

(n)                                 Survival.  All rights and obligations of any
party in Sections 4 through 8 of this Agreement not fully satisfied or
performed, as applicable, on the date Executive’s employment is terminated,
shall survive the termination of Executive’s employment and the expiration or
termination of this Agreement.

 

10

--------------------------------------------------------------------------------


 

(o)                                 Indemnification; Liability Insurance.
Executive shall, at all times during the Term and thereafter during which she
may be subject to a liability covered by this Section 8(o), (i) be indemnified
and held harmless by the Company and Parent for her acts and omissions to act,
relating to her employment with the Company hereunder, to the maximum extent
permissible under applicable law, and (ii) be covered by any directors and
officers liability insurance that the Company or Parent shall have in effect
from time to time, to the same extent as the directors of the Company or Parent
(whichever is more favorable to Executive) are covered by such directors and
officers liability insurance.

 

[Remainder of Page Intentionally Left Blank / Signatures on Next Page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

99 CENTS ONLY STORES LLC

 

By:

/s/ Geoffrey J. Covert

 

 

 

Name: Geoffrey J. Covert

 

Title: President and Chief Executive Officer

 

 

 

FELICIA THORNTON

 

 

/s/ Felicia Thornton

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE

 

14

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FAIR COMPETITION AGREEMENT

 

15

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ARBITRATION AGREEMENT

 

16

--------------------------------------------------------------------------------